                                      1   Chad R. Fears (Nevada Bar No.: 6970)
                                          EVANS FEARS & SCHUTTERT LLP
                                      2   2300 W. Sahara Avenue, Suite 900
                                          Las Vegas, Nevada 89102
                                      3   Telephone: (702) 805-0290
                                          Facsimile: (702) 805-0291
                                      4   Emil: cfears@efstriallaw.com

                                      5   Jonathan K. Waldrop (pro hac vice)
                                          Darcy L. Jones (pro hac vice)
                                      6   Marcus A. Barber (pro hac vice)
                                          Jack Shaw (pro hac vice)
                                      7   Heather S. Kim (pro hac vice)
                                          KASOWITZ BENSON TORRES LLP
                                      8   333 Twin Dolphin Drive, Suite 200
                                          Redwood Shores, California 94065
                                      9   Telephone: (650) 453-5170
                                          Facsimile: (650) 453-5171
                                     10   Email: jwaldrop@kasowitz.com
                                          Email: djones@kasowitz.com
                                     11   Email: mbarber@kasowitz.com
                                          Email: jshaw@kasowitz.com
                                     12   Email: hkim@kasowitz.com

                                     13   Attorneys for Defendant
2300 West Sahara Avenue, Suite 900




                                          Zmodo Technology Corporation Limited
   Evans Fears & Schuttert LLP




                                     14   Additional counsel on signature page
      Las Vegas, NV 89102




                                     15                            UNITED STATES DISTRICT COURT

                                     16                                 DISTRICT OF NEVADA

                                     17   EYETALK365, LLC,                         Case No. 3:17-cv-00686-RCJ-PAL

                                     18                   Plaintiff,               and related case
                                          v.
                                     19
                                          ZMODO TECHNOLOGY CORPORATION
                                     20   LIMITED,
                                                     Defendant.
                                     21
                                                                                   Case No. 2:17-cv-02714-RCJ-PAL
                                     22   EYETALK365, LLC,
                                                                                   STIPULATION AND ORDER FOR
                                     23                   Plaintiff,               EXTENSION OF TIME FOR
                                          v.                                       DEFENDANT TO FILE RESPONSE
                                     24                                            TO PLAINTIFF’S MOTION FOR
                                          ZMODO TECHNOLOGY CORPORATION             CONTEMPT AND TO COMPEL
                                     25   LIMITED,                                 DISCOVERY

                                     26                   Defendant.               (FIRST REQUEST)

                                     27

                                     28
 1          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Eyetalk365, LLC
 2   and Defendant Zmodo Technology Corporation Limited, through their respective counsel, that the
 3   time for Defendant to file its response to Plaintiff’s Motion for Contempt and to Compel Discovery
 4   (“Motion”) (ECF No. 103 in Case No. 3:17-cv-00686, and ECF No. 196 in Case No. 2:17-cv-
 5   02714) is extended for 7 days, from November 8, 2018 to November 15, 2018. This is the first
 6   stipulation for extension of time for Defendant to file its response to Plaintiff’s Motion. This
 7   extension request is made to accommodate counsel’s schedules. Accordingly, for good cause
 8   showing, the parties have agreed to the foregoing extension of the briefing schedule for Plaintiff’s
 9   Motion.
10                       5th day of November, 2018.
            Dated this _____
11    EVANS FEARS & SHUTTERT LLP                       BROWNSTEIN HYATT FARBER
                                                       SCHRECK, LLP
12
      By:     /s/ Chad R. Fears                        By:     /s/ Tim Craddock
13
            Chad R. Fears (Nevada Bar No.: 6970)             Michael D. Rounds (Nevada Bar No. 4734)
14          2300 W. Sahara Avenue, #900                      5371 Kietzke Lane
            Las Vegas, Nevada 89102                          Reno, Nevada 89511
15          Telephone: (702) 805-0290                        Telephone: (775) 324-4100
            Facsimile: (702) 805-0291                        Facsimile:    (775) 333-8171
16          Email: cfears@efstriallaw.com                    Email: mrounds@bhfs.com
17          Jonathan K. Waldrop (pro hac vice)               Gary R. Sordon (pro hac vice)
18          KASOWITZ BENSON TORRES LLP                       Tim Craddock (pro hac vice)
            333 Twin Dolphin Drive, Suite 200                KLEMCHUCK LLP
19          Redwood Shores, California 94065                 8150 N. Central Expressway, 10th Floor
            Telephone: (650) 453-5170                        Dallas, Texas 75206
20          Facsimile: (650) 453-5171                        Telephone: (214) 367-6000
            Email: jwaldrop@kasowitz.com                     Facsimile:    (214) 367-6001
21          Attorneys for Plaintiff                          Email: gary.sordon@klemchuck.com
            Zmodo Technology Corporation Limited             Email: tim.craddock@klemchuck.com
22                                                           Attorneys for Defendant Eyetalk365, LLC
23          IT IS SO ORDERED:
24
                                                   UNITED STATES DISTRICT COURT JUDGE/
25                                                 UNITED STATES MAGISTRATE JUDGE
26                                                 DATED: November 7, 2018
27                                                 Case No. 3:17-cv-00686-RCJ-PAL
                                                   Case No. 2:17-cv-02714-RCJ-PAL
28

                                                    -2-
